Exhibit 10.2


Annex 1 (2nd Amendment) to the Corporate Guarantee dated August 11th, 2014 in
the amount of EUR 30 mn.
in connection with the Umbrella Facility Agreement with an amount of EUR 30 mn
dated 21.07.2014 including the 2nd Amendment dated 18.04.2016
 
 
 
 
 
 
 
 
 
The following branches and subsidiaries of Deutsche Bank AG ("Lending Offices")
have entered into business relationship
with the subsidiaries of IPG Laser GmbH (named hereinafter "IPG Laser Group")
 
 
 
 
 
 
 
 
 
In this context the following facilities of the Umbrella Credit Agreement dated
21.07.2014 have been allocated
inter alia for the use of the companies listed hereafter:
 
 
 
 
 
 
 
 
 
 
 
 
Summary of credit agreements for the IPG Laser Group of companies in Germany and
abroad:
 
 
 
 
 
 
 
 
 
Debtor
Lending Office
local currency
amount (in currency)
Facility 1
Cash
Facility 2
Guarantee
Facility 3
Margin Line
total
 
if not in EURO convert to EURO
 
 
 
 
 
 
 
 
 
 
IPG Photonics (Italy) s.r.l., Via Kennedy 21, 20023 Cerro Maggiore (Milano),
Italy
Deutsche Bank Spa, Milano, Italy
 
 
3,000,000


—
 
3,000,000


 
IRE-Polus NTO, 141190, Fryazino pl. Vvedenskogo, Russia
Deutsche Bank Ltd., Moscow, Russia
 
 
3,000,000


5,000,000


 
8,000,000


 
IPG Photonics (Beijing) Fiber Laser Technology Company Limited
Deutsche Bank Ltd., Beijing, China
 
 
3,000,000


 
3,000,000


6,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total credit lines based on the guarantee
 
 
 
9,000,000
5,000,000


3,000,000


17,000,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Oxford, MA, May 19, 2016
 
Cologne, 18th April, 2016
 
 
Place and date
 
Place and date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Eugene Scherbakov
 
/s/ Frank Gehrmann /s/ Joachim Gartz


 
 
(corporate seal and binding signatures of the Guarantor)
 
(Deutsche Bank AG Filiale Deutschlandgeschäft)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Timothy P.V. Mammen
 
 
 
 
 
 
(legally binding signature of IPG Photonics Corporation)
 
 
 
 
 
 
 




